Citation Nr: 9928928	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-40 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to service connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability 
as secondary to service connected post traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension as 
secondary to service connected post traumatic stress disorder 
(PTSD).

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

The veteran filed a claim in October 1995 for service 
connection for hypertension, a back disability, and a neck 
disability as secondary to the veteran's service connected 
PTSD.  Additionally, in October 1995, the veteran requested a 
hearing at the RO before a local hearing officer.  In January 
1996, the abovementioned RO hearing was held.  This appeal 
arises from the July 1996 rating decision from the 
Huntington, West Virginia Regional Office (RO) that denied 
the veteran's claim for service connection for hypertension, 
a back disability, and a neck disability as secondary to the 
veteran's service connected PTSD.  A Notice of Disagreement 
was filed in October 1996 and a Statement of the Case as to 
the issue of service connection for hypertension as secondary 
to PTSD was issued in October 1996.  A Statement of the Case 
as to the issue of service connection for a back disability 
and a neck disability as secondary to PTSD was issued in 
January 1997.  A substantive appeal was filed in January 1997 
with no hearing requested.  

This case was remanded in January 1998 for further 
development.  The case was thereafter returned to the Board.

By rating action of February 1995, the RO denied the 
veteran's claim for total rating due to individual 
unemployability (TDIU).  In the January 1998 remand, the RO 
was requested to determine whether the veteran had filed a 
timely notice of disagreement as to the denial of those 
benefits.  It does not appear that this was done; therefore, 
this issue is again referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
establishing that any neck or back disability is proximately 
due to or the result of, or is being aggravated by, service 
connection PTSD; the claim is not plausible.

2.  The veteran has presented no competent medical evidence 
to show that he currently suffers from hypertension; the 
claim for secondary service connection for hypertension is 
not plausible.

3.  The veteran has requested that an independent medical 
expert's opinion be obtained.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability as secondary to service connected PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a neck 
disability as secondary to service connected PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The claim of entitlement to service connection for 
service connection for claimed hypertension as secondary to 
service connected PTSD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  An advisory opinion from an independent medical expert 
regarding the issues of service connection for a low back 
disability, a neck disability or hypertension is not for 
consideration in the absence of the presentation of well-
grounded claims.  38 U.S.C.A. §§ 5107, 7109 (West 1991); 38 
C.F.R. § 20.901(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in October 1965, no 
history of high blood pressure was reported.  On examination, 
the veteran's vascular system was clinically evaluated as 
normal.  The veteran's blood pressure was 120/78, sitting.

On a separation examination in November 1967, the veteran's 
vascular system was clinically evaluated as normal.  The 
veteran's blood pressure was 122/78.

In May 1992, the veteran filed a claim for service connection 
for disabilities to include PTSD.

In a statement in June 1992, the veteran complained of 
symptoms including hypertension as related to a nervous 
disability.

Associated with the file were VA outpatient treatment records 
that include the following: 

On a VA outpatient record from August 1991, the veteran's 
blood pressure was 132/82.  The veteran's past medical 
history included hypertension.  A blood pressure reading in 
November 1991 was 110/80.  In February 1992, blood pressure 
was 144/96.  At that time, the veteran's height was 5 feet 7 
inches, and his weight was 243.  In May 1992, blood pressure 
was 151/96.

A July 1992 letter from J. D. Brown, M.D. was received.  He 
noted that examinations of the veteran between 1987 and 1991 
revealed blood pressure readings below 140/90.  An outpatient 
treatment record in October 1992 revealed blood pressure to 
be 167/98. 

By rating action of November 1992, service connection for 
PTSD was granted. 

A VA outpatient record from February 1993 revealed blood 
pressure to be 134/88.  In June 1994, the veteran complained 
of PTSD.  His blood pressure was 110/72.  The veteran was 
given a T.E.N.S. unit for spinal stimulation.  An outpatient 
treatment record of April 1993 reveals a blood pressure 
reading of 120/86.  In June 1994, it was 130/88 and 124/70.

A VA outpatient record from August 1994 shows the veteran's 
problems to be PTSD and hypertension.  The goal was to 
normalize the veteran's blood pressure.  The plan included 
continue medications.

A VA treatment record from September 1994 notes the veteran 
had diagnoses that included PTSD and hypertension.

Received in October 1995 was an article describing how stress 
affected the body.

A VA physical therapy record from February 1995 shows the 
veteran complained of back and neck pain secondary to 
stressors.  It had been present for about five years.  The 
assessment indicated that the veteran had tenderness over the 
C3-4 area on the right side.  

Received in October 1995 was an article from Lawrence R. 
Moss, M.D., and entitled "Hypertension in the War Veteran".  
The article indicates that PTSD could cause hypertension in 
war veterans.  

In October 1995, the veteran filed a claim for service 
connection for hypertension and muscle problems of the back 
and neck secondary to PTSD.

In a statement received in January 1996, the veteran's spouse 
indicated that the veteran's PTSD caused him physical 
problems including hypertension and strained muscles of his 
neck and back.

Associated with the filed were VA outpatient records that 
include the following:

On a VA psychiatry treatment record from January 1995, the 
veteran complained of being stressed out.  He reported that 
his stressor was the presence in his house of his brother and 
uncle who refused to leave after having been there two 
months.  On examination, the veteran was noted to have 
stress.  The assessment was PTSD, deteriorating symptoms.  
The plan included physical therapy consult for back and neck 
pain secondary to stressors, evaluate and treat.  

On a VA psychiatry treatment record from March 1995, it was 
noted that the veteran had stress related hypertension.

On a VA outpatient record from October 1995, it was noted 
that the veteran's neck was supple without bruits or masses.  
The veteran had lumbar pain on palpation of the back.  
Hypertension was noted.  

A VA outpatient record from November 1995 shows the veteran 
complained of back pain.  He had right low back pain that 
radiated down his right leg.  He had it for 25 to 30 years.  
The x-ray showed mild degenerative joint disease.  The 
diagnoses included degenerative joint disease.  

At the RO hearing in January 1996, it was the veteran's 
contention that he had hypertension, a neck disability, and a 
low back disability that were related to his PTSD.  It was 
additionally the veteran's contention that the low back 
disability was being aggravated by the PTSD.

On a VA examination in December 1995, the veteran gave a 
history of hypertension for one year.  He had not received 
any treatment for high blood pressure and had no symptoms.  
He complained of pain of his back for ten years.  On 
examination, the veteran's blood pressure was 120/80.  There 
was no tenderness of the cervical spine.  All movements were 
within normal range and were slightly painful.  Very mild 
scoliosis with convexity to the left was noted.  There was 
slight tenderness of the lumbosacral spine.  All movements 
were within normal range but were slightly painful.  The x-
rays of the cervical spine were within normal limits.  The x-
rays of the lumbosacral spine revealed minimal degenerative 
disc disease of the lumbosacral spine.  Very slight 
thoracolumbar scoliosis with convexity towards the left was 
noted.  The diagnoses included hypertension by history, the 
blood pressure at the time of the examination was within 
normal limits, the veteran never received any therapy for 
high blood pressure; mild degenerative disc disease of the 
lumbosacral spine; and mild thoracolumbar scoliosis with 
convexity to the left.

On a June 1996 addendum to the December 1995 VA examination, 
a different examiner indicated that he reviewed the last 
examination report in order to determine if there were a 
relationship between the veteran's muscle pain of the back 
and neck and PTSD.  The objective findings at that time 
consisted of a normal range of motion of the cervical spine 
and a normal range of motion of the lumbar spine.  There was 
some lumbosacral spine tenderness, and movement of the lumbar 
spine was slightly painful.  The x-rays showed slight 
degenerative disc disease at the lumbosacral level and a very 
mild thoracolumbar scoliosis.  The examiner indicated that he 
would not be able to relate the veteran's muscle pain to 
PTSD.  It was his opinion that this was more of an aging 
process due to degenerative changes that would occur in 
somebody with or without PTSD.

By rating action of July 1996, service connection for 
hypertension secondary to PTSD was denied, and service 
connection for muscle pain in the neck and back was denied.  
The current appeal to the Board arises from this action.

Received in February 1998 was a notation from Dr. Paul 
Lattimer, a chiropractor, that indicates that they had no 
records on the veteran.  

Received in April 1998 was a statement from the veteran's 
spouse wherein she indicated that the veteran received 
treatment from Dr. Paul Lattimer for back pain from 1980 to 
1989.  

Associated with the file was a VA physical therapy record 
from August 1995 that shows that the veteran was seen for 
complaints of chronic low back pain.  It had been present for 
approximately 10 days.  The original injury occurred about 35 
years ago and smaller injuries over the years had occurred.  
The assessment included that the veteran had positive 
straight leg raising but more muscle tightness versus 
radicular or discogenic signs.  The veteran had a negative 
Patrick's test.  

Associated with the file in November 1998 were Social 
Security Association (SSA) records regarding the veteran.  
Most were duplicative of evidence reviewed previously.  
Additional evidence includes the following:

A November 1987 report from Dr. Lattimer indicates that the 
veteran was seen for pain in his lower back with radiation 
into his right hip.  The veteran was unaware of any cause for 
this disability.  The diagnoses included lumbar sprain/strain 
syndrome.  It was noted that the veteran had been seen once.  

On a December 1991 Disability Examination, the veteran 
reported a history of dislocation of his lumbar vertebrae.  
He went to his chiropractor.  He had not had a back injury 
and never had a back operation.  The x-rays showed that the 
lumbosacral spine was normal.  The impressions included 
history of chronic low back pain.

On a August 1998 psychological examination from Ronald D. 
Pearse, Ed.D., the veteran reported a history of 
hypertension.  The diagnoses included hypertension.

On a VA examination in December 1998, the veteran reported a 
history of hypertension for approximately 10 to 15 years.  He 
stated that his blood pressure would usually increase when he 
would get excited.  He stated that his wife would check his 
blood pressure and that his last acute bout was approximately 
six months ago and was then 160/120.  The patient reported 
that he had blood pressure medication, which he took when he 
felt his blood pressure was elevated.  He stated that he took 
the medication last six weeks prior to the examination.  On 
examination, the veteran's blood pressure was 126/80, supine; 
124/86, sitting; and 126/84 standing.  Both arms were checked 
and blood pressure seemed to be equal.  The diagnoses/opinion 
included history of hypertension, not evident at this time.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the term "disability" 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
a veteran incurs a nonservice-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability prior to incurring 
the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 81 (1990).  
To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Establishing a well-grounded claim of 
service connection on a secondary basis requires evidence 
sufficient to show that (1) a current disability exists and 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); See also Allen v. Brown, 7 Vet. App. 439 (1995).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).  

In this case, the veteran is claiming that a low back 
disability and a neck disability developed secondary to his 
service connected PTSD.  There is of record a January 1995 VA 
psychiatry treatment record that notes that the veteran was 
to have a physical therapy consult for "back and neck pain 
secondary to stressors.  The examiner specified the stressors 
to be two relatives who had overstayed their welcome in his 
house.  The Board finds that this statement is not sufficient 
to establish a well-grounded claim.  In particular, the 
examiner does not opine that the back and neck pain is 
secondary to PTSD.  Rather, he indicates that the back and 
neck pain is attributable to the stressors of unwanted house 
guests.  In addition, it does not appear from the examination 
report that the examiner evaluated the veteran's back or 
neck.  Rather, the statement appears to be based on a 
recitation of what the veteran told the examiner.  In this 
regard, an appellant cannot transform bare transcriptions of 
lay history unenhanced by any medical comment into competent 
medical evidence for the purposes of submitting a well-
grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The statement in question clearly was not 
accompanied by any medical comment as to the assertion.  

The only opinion supporting the veteran's claim of a 
relationship between the disabilities in issue is his own.  
When an opinion requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  Lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Therefore, the veteran has not satisfied 
the threshold requirement of presenting a well-grounded claim 
for secondary service connection for a back and neck 
disability within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has not set forth claims plausibly 
establishing that either the back disability or any neck 
disability is proximately due to or the result of or is being 
aggravated by a service-connected disability.   

The veteran is also claiming that he currently has 
hypertension that is secondary to his service connected PTSD.  
The report of the December 1998 VA examination is negative 
for any current diagnosis of hypertension.  Hypertension was 
not found at that time, and the veteran was not on any 
medication for hypertension.  He indicated that he last took 
medication for hypertension six weeks prior to the 
examination.  As there is no current medical evidence to 
establish the presence of hypertension claimed on appeal, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The only evidence that would support the veteran's 
claim is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for hypertension, that 
claim must be denied.  

The veteran's representative has requested that an 
independent medical expert's opinion be obtained with regard 
to the issues in this case.  The applicable criteria 
pertaining to independent medical expert opinions provide as 
follows:  

Independent medical expert opinions.  
When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with 

which arrangements for such opinions have 
been made by the Secretary of Veterans 
Affairs.

38 C.F.R. § 20.901(d) (1998).

Consideration of whether an independent medical examination 
is deemed necessary in this case need not be reached as there 
is no well-grounded claim.  Absent a well-grounded claim, 
there is no duty to assist.  The proposition that the VA has 
a duty to assist claimants whose claims are not well grounded 
has been rejected by the United States Court of Appeals for 
Veterans Claims.  On July 14, 1999, the Court issued a 
decision affirming a September 6, 1996 Board decision which 
denied claims for service connection for several disabilities 
as not well grounded.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999).  In that decision, the Court addressed 
and rejected the appellant's argument on appeal that, by 
virtue of various regulations, VA ADJUDICATION PROCEDURE MANUAL 
M21-1 provisions, and Compensation & Pension Service (C&P) 
policy concerning the development of claims, VA had taken 
upon itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C.A 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).


ORDER

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a low back disability 
as secondary to the service connected PTSD, the appeal is 
denied. 

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a neck disability as 
secondary to the service connected PTSD, the appeal is 
denied.  

As the veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension as 
secondary to the service connected PTSD, the appeal is 
denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







